NOTICE OF NON-RESPONSIVE AMENDMENT

The request for continued examination filed on March 5, 2021 canceling claims drawn to the elected invention and presenting only new claims drawn to non-elected inventions is non-responsive (MPEP § 821.03) and has not been entered. The present claims are not readable on the elected invention because newly submitted claims 41-64 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Applicant has impermissibly shifted prosecution to an unelected invention(s).  See MPEP §§ 819, 821.03. The original claims 1-20 filed on May 18, 2017, and previously examined, contain two embodiments (see claims 1 and 17 (Group I) and claim 10 (Group II)) which were examined. The claims filed on August 21, 2020 have been further amended to include two distinct embodiments (see claim 21 (Group III) and claim 33 (Group IV), which differ from the embodiments previously claimed. The instant claims filed on February 23, 2021 contain several new groups (see claims 41, 55, and 64 (Group V), claims 49 and 60 (Group VI)). Within Group V, claim 64 differs from claims 41 and 55, and within group VI, claims 49 and 60 differ. 
The tables below show each independent claim from the three claim sets.

Independent Claims (Original)
1. A method for information exchange in online charging, comprising: 
receiving, by a charging trigger function (CTF) device, a credit control answer (CCA) message that carries a non-real-time trigger condition from an online charging system (OCS), wherein the CCA message responds to a credit control request (CCR) message that carries a quota request from the CTF device, wherein the non-real-time trigger condition corresponds to one or more quotas of a rating group, and wherein the non-real-time trigger condition refers to when a corresponding event happens, the CTF device is triggered to record charging information before and after the corresponding event happens, and the CTF device is not triggered to report the recorded charging information to the OCS; 
recording, by the CTF device, the charging information before and after the corresponding event of the non-real-time trigger condition happens each time before sending a CCR message to the OCS next time; and 
sending, by the CTF device, the CCR message to the OCS, wherein the CCR message comprises the charging information before and after the corresponding event of the non-real-time trigger condition happens each time.

10. A method for information exchange in online charging, comprising: 
receiving, by an online charging system (OCS), a credit control request (CCR) message from a charging trigger function (CTF) device and carries a quota request; 
determining, by the OCS, a non-real-time trigger condition according to the quota request; 
sending a credit control answer (CCA) message carrying the non-real-time trigger condition to the CTF device, wherein the non-real-time trigger condition corresponds to one or more quotas of a rating group, and wherein the non-real-time trigger condition refers to when a corresponding event happens, the CTF device is triggered to record charging information before and after the corresponding event happens, and the CTF device is not triggered to report the recorded charging information to the OCS; and 
receiving, by the OCS, a CCR message from the CTF device and that carries the charging information, wherein the CCR message carrying the charging information comprises the charging information before and after the corresponding event of the non-real-time trigger condition happens each time.

17. An apparatus for information exchange in online charging, comprising: 
a processor; and 

receive a credit control answer (CCA) message that carries a non-real-time trigger condition from an online charging system (OCS), wherein the CCA message responds to a credit control request (CCR) message that carries a quota request and from the apparatus, wherein the non-real-time trigger condition corresponds to one or more quotas of a rating group, and wherein the non-real-time trigger condition refers to when a corresponding event happens, the apparatus is triggered to record charging information before and after the corresponding event happens, and the apparatus is not triggered to report the recorded charging information to the OCS; 
record the charging information before and after the corresponding event of the non-real-time trigger condition happens each time before a CCR message is sent to the OCS next time; and 
send the CCR message to the OCS, wherein the CCR message comprises the charging information before and after the corresponding event of the non-real-time trigger condition happens each time.


Independent Claims Filed August 21, 2020
21.    (New) A method for online charging, comprising:
determining, by a processor in a charging trigger function device, that an event corresponding to a non-real-time trigger condition happens;
storing, by the processor in the charging trigger function device, in response to the determination, charging information collected before the event happens; and
sending, by the processor in the charging trigger function device, in response to a reporting condition being satisfied after the event happens, a first credit control request message to an online charging system, wherein the first credit control request message comprises the charging information.

33.    (New) A method for online charging, comprising:
sending, by a processor in an online charging system, a credit control answer message carrying information about a non-real-time trigger condition to a charging trigger function device, wherein the non-real-time trigger condition is configured to trigger the charging trigger function device to:
store, in response to an event corresponding to the non-real-time trigger condition happens, charging information collected before the event corresponding to the non-real-time trigger condition happens, and
send, in response to a reporting condition being satisfied after the event happens, the charging information to the online charging system; and
receiving, by the processor in the online charging system when the reporting condition is satisfied after the event happens, a first credit control request message that is from the charging trigger function device and that carries the charging information.


Independent Claims Filed February 23, 2021 (Instant Claims)
41. (New) A method for online charging, comprising:
detecting, by a processor of a charging trigger function device, a charging event corresponding to a non-real-time trigger condition;
storing, by the processor of the charging trigger function device, in response to the detection, first charging information collected before the charging event happens, wherein the first charging information comprises first data usage information; and
immediately sending, by the processor of the charging trigger function device when a reporting condition is satisfied after the charging event happens, a charging request message to an online charging system, wherein the charging request message comprises the first charging information,
wherein the non-real-time trigger condition is used to enable, when the charging event corresponding to the non-real-time trigger condition happens, the processor of the charging trigger function device to store but, not report, charging information collected before the charging event corresponding to the non-real-time trigger condition happens, and
wherein the reporting condition is used to enable, when the reporting condition is satisfied, the processor of the charging trigger function device to immediately report charging information collected before the reporting condition is satisfied to the online charging system.

49.    (New) A method for online charging, comprising:
receiving, by a processor of an online charging system, a charging request message immediately sent by a charging trigger function device when a reporting condition is satisfied, wherein the charging request message comprises first charging information that is collected by the charging trigger function device before a charging event corresponding to a non-real-time trigger condition happens,

wherein the reporting condition is used to enable the charging trigger function device to immediately report when the reporting condition is satisfied, charging information collected before the reporting condition is satisfied to the online charging system.

55.    (New) A charging trigger function device configured with:
at least one processor; and
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor to cause the at least one processor to:
detect a charging event corresponding to a non-real-time trigger condition; store in response to the detection, first charging information collected before the charging event happens, wherein the first charging information comprises first data usage information; and
immediately send a charging request message to an online charging system when a reporting condition is satisfied after the charging event happens, wherein the charging request message comprises the first charging information,
wherein the non-real-time trigger condition is used to enable, when the charging event corresponding to the non-real-time trigger condition happens, the at least one processor to store, but not report, charging information collected before the charging event corresponding to the non-real-time trigger condition happens, and
wherein the reporting condition is used to enable the at least one processor to immediately report, when the reporting condition is satisfied, charging information collected before the reporting condition is satisfied to the online charging system.

60.    (New) A charging system configured with:
at least one processor; and
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor to cause the at least one processor to:
receive a charging request message immediately sent by a charging trigger function device when a reporting condition is satisfied, wherein the charging request message comprises first charging information that is collected by the charging trigger function device before a charging event corresponding to a non-real-time trigger condition happens;
send a message to the charging trigger function device to confirm receipt of the charging request message,
wherein the non-real-time trigger condition is used to enable, when the charging event corresponding to the non-real-time trigger condition happens, the charging trigger function device to store, but not report, charging information collected before the charging event corresponding to the non-real-time trigger condition happens, and
wherein the reporting condition is used to enable the charging trigger function device to immediately report, when the reporting condition is satisfied, charging information collected before the reporting condition is satisfied to the charging system.

64. (New) A communications system comprising a charging trigger function device and a charging system, wherein the charging trigger function device is configured with: at least one processor; and
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor to cause the at least one processor to:
detect a charging event corresponding to a non-real-time trigger condition; store in response to the detection, first charging information collected before the charging event happens, wherein the first charging information comprises first data usage information;
immediately send, when a reporting condition is satisfied after the charging event happens, a charging request message to an online charging system, wherein the charging request message comprises the first charging information,
wherein the non-real-time trigger condition is used to enable, when the charging event corresponding to the non-real-time trigger condition happens, the at least one processor of the charging trigger function device to store, but not report, charging information collected before the charging event corresponding to the non-real-time trigger condition happens, and
wherein the reporting condition is used to enable the processor of the charging trigger function device to report, immediately when the reporting condition is satisfied, charging information collected before the reporting condition is satisfied to the online charging system, and
wherein the charging system is configured with: at least one other processor; and
a non-transitory computer-readable storage medium coupled to the at least one other processor and storing programming instructions for execution by the at least one other processor to cause the at least one other processor to receive the charging request message from the charging trigger function device.



Applicant appears to have impermissibly shifted prosecution to an unelected invention(s).  See MPEP §§ 819, 821.03.  It appears that the previously selected claims were drawn to the following independent or distinct species of computer processes:
Group I: 	Receiving a CCA message, recording the charging information before and after the event each time before sending a CCR message, and sending the CCR message to the OCS.  Previously selected and examined claims 1-9 and 17-20 are drawn to Group I.  
Group II: 	Receiving a CCR message from a CTF device, determining a non-real-time trigger condition, sending a CCA message carrying the non-real-time trigger condition to the CTF device, and receiving a CCR message from the CTF device.  Previously selected and examined claims 10-16 are drawn to Group II. 
Group III: 	Determining that an event corresponding to a non-real-time trigger condition happens, storing charging information collected before the event happens, and sending a first credit control request message to an online charging system in response to a reporting condition being satisfied after the event happens.  Previously selected and examined claims 21-32 are drawn to Group III. 
Group IV: 	Sending a credit control answer message carrying information about a non-real-time trigger condition to a charging trigger function device, storing charging information collected before the event corresponding to the non-real-time trigger condition happens, sending the charging information to the online charging system in response to a reporting condition being satisfied after the event happens, and receiving a first credit control request message that is from the charging trigger function device and that carries the charging information.  Previously selected and examined claims 33-40 are drawn to Group IV. 
Group V: 	Detecting a charging event corresponding to a non-real-time trigger condition, storing first charging information collected before the charging event happens, and immediately sending a charging request message to an online charging system.  New claims 41-48, 55-59, and 64 are drawn to Group V. 
Group VI: 	Receiving a charging request message immediately sent by a charging trigger function device when a porting condition is satisfied.  New claims 49-54 and 60-63 are drawn to Group VI. 

A notice of non-responsive amendment as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because (1) the inventions have acquired a separate status in the art due to their recognized divergent subject matter and (2) the inventions require a different field of search using different search strategies and search queries. Because the inventions have distinct limitations and features, they will require separate consideration of statutory issues and separate searches of the prior art. Therefore, there is a search and examination burden without a restriction. 
All of the claims should be directed to the same invention, and one that was previously examined. However, the instant application is not typical because the first two Office actions had extensive indefiniteness issues, which resulted in claim amendments. Therefore, Applicant can amend the claims. However, Applicant should select one group for examination on the merits. It was noted above that the instant claims include two groups: claims 41, 55, and 64 (Group V) and claims 49 and 60 (Group VI). It was also noted that within Group V, claim 64 differs from claims 41 and 55, and within group VI, claims 49 and 60 differ. If there is more than one embodiment in each group, then Applicant should select the specific embodiment for examination on the merits. 
Since Applicant has received an action on the merits for the originally presented claims, they have been constructively elected by original presentation for prosecution on the merits.  Accordingly, the claims filed February 23, 2021 are withdrawn from consideration as being directed to a non-elected invention, and Applicant’s Amendments to the Claims dated February 23, 2021, have not been entered.  See 37 CFR 1.142(b), MPEP §§ 819 and 821.03.



Conclusion
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a)  ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571) 270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698